                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

CHRISTOPHER HOLLY,

      Plaintiff,

v.                                                      Case No: 5:18-cv-441-Oc-30PRL

WINDSTREAM HOLDINGS, INC.,

      Defendant.


                                        ORDER

      THIS CAUSE came on for consideration on the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Doc. 6). The Court notes that Plaintiff

filed an untimely written objection to the Report and Recommendation and an amended

complaint.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge, the written objection and amended complaint, in conjunction with an independent

examination of the file, the Court is of the opinion that the Magistrate Judge's Report and

Recommendation should be adopted, confirmed, and approved in all respects. Although

Plaintiff filed an amended complaint, it does not cure the jurisdictional deficiencies

addressed by the Magistrate Judge in the Report and Recommendation.
       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

       1.    The Report and Recommendation (Doc. 6) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this order for all

purposes, including appellate review.

       2.    Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (Doc. 2) is

DENIED.

       3.    This action is DISMISSED without prejudice.

       4.    All pending motions are denied as moot, and the Clerk is directed to close

this case.

       DONE and ORDERED in Tampa, Florida, this 2nd day of October, 2018.




Copies Furnished To:
Counsel/Parties of Record




                                           2
